Citation Nr: 0608878	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a pyschiatric 
disability.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for residuals of a 
fractured jaw.

5.  Entitlement to service connection for loss of teeth.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1960 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current disability manifested by 
headaches.

2.  The competent evidence of record does not demonstrate 
that the veteran has current hepatitis C disability.

3.  The competent evidence of record does not establish that 
the veteran has a current chronic residual disability of a 
fractured jaw.

4.  The competent evidence of record establishes that the 
veteran had extraction of tooth number 5, a replaceable 
missing tooth, due to dental trauma in active service.


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2005)

2.  Hepatitis C disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2005)

3.  Chronic residual disability of a jaw fracture was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2005).

4.  Extraction of tooth number 5, a replaceable missing 
tooth, without additional pathology, is not a disability for 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. 38 C.F.R. §§  3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of an October 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The October 2003 
letter, which was issued prior to the initial AOJ decision, 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board observes that the October 
2003 letter did not provide the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

It is unclear from the record whether in the October 2003 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letter noted above informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the RO, in an April 2005 letter of certification of 
the appeal to the Board, specifically informed the veteran 
that he could submit any additional evidence to the Board.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. 
§ 17.161 (2005).  38 C.F.R. § 3.381(a) (2005).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 
(2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c)(2005).

Legal Analysis

1.  Headaches

The veteran asserts that service connection is warranted for 
a disability manifested by headaches.  As noted above, in 
order to establish service connection on a direct incurrence 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  In terms of an in-service injury or disease, the 
veteran's service medical records reflect that he complained 
of experiencing headaches.  Additionally, on his March 1980 
retirement examination, the examiner reported that the 
veteran experienced tension headaches.

In terms of a current disability, the veteran asserts that he 
still experiences tension headaches.  However, the veteran 
has not presented any competent evidence that demonstrates 
that he has sought treatment for, or has been diagnosed with, 
a current disability manifested by headaches.  Thus, in light 
of the above, the Board finds that an award of service 
connection is not justified.  The Board finds support for 
this conclusion in a decision of the United States Court of 
Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Therefore, as the competent evidence of record does not 
demonstrate that the veteran has a current disability 
manifested by headaches, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection fails.  
The benefit sought on appeal is denied.  

2.  Hepatitis C

The veteran also asserts that service connection is warranted 
for hepatitis C disability.  The veteran's service medical 
records reflect that he was treated for viral/ infectious 
hepatitis in 1972.  However, the veteran has not presented 
any competent evidence that demonstrates that he has sought 
treatment for, or been diagnosed with, a current hepatitis C 
disability.  As previously stated, in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is 
no evidence of record that establishes that the veteran has 
current hepatitis C disability, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.

3.  Fractured Jaw

The veteran asserts that service connection is warranted for 
a fractured jaw disability.  However, although the veteran's 
service medical records reflect that he complained of pain in 
the right temporomandibular joint after falling into a coal 
bin in March 1962, there is no evidence that he ever 
fractured his jaw.  In fact, an x-ray taken at the time of 
the injury was negative.  Additionally, the competent 
evidence of record does not demonstrate that the veteran has 
any current disability that is a result of his in-service 
temporomandibular joint injury.  Indeed, the record does not 
demonstrate that the veteran has presented any evidence that 
establishes that he has been diagnosed with, or treated for, 
any current jaw disability, including a fracture.  
Significantly, on VA dental examination in January 2004, the 
examiner reported that the veteran's interincisal range of 
motion was not limited.  Further, the examination report does 
not establish that the examiner diagnosed the veteran with 
any current jaw disability.  Therefore, as noted above, in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.

4.  Missing Teeth

The veteran asserts that service connection is warranted for 
missing teeth.  
As noted above, a grant of service connection for a claimed 
disability is appropriate where the evidence contains 
competent evidence of a current disability, linked by 
competent evidence to military service.  Further, as also 
noted above, for claims of service connection involving 
dental disability, including due to trauma, replaceable 
missing teeth will be service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381(a).

The veteran's July 1960 initial in-service dental examination 
shows that that upon entrance to service, his number 5 tooth 
was not reported as being missing or containing any 
restorations, diseases, or abnormalities.  However, a 
November 1961 service medical record reflects that the 
veteran chipped a tooth after he fell into a coal bin.  
Similarly, a March 1, 1962 service medical record reported 
that the veteran presented to the dispensary with fractured 
cusps of teeth number 3 and 5 after having fallen into a coal 
bin.  The examiner noted that on admission to the dispensary 
the veteran had to have his number 5 tooth extracted.  A 
corresponding service dental record also dated March 1, 1962 
reflects that the veteran's number 5 tooth was extracted.  As 
such, the Board finds that the veteran has established that 
tooth number 5 was extracted in service due to trauma.  In 
terms of a current dental disability, the examiner from the 
veteran's January 2004 VA dental examination reported that 
the veteran's number 5 tooth was extracted in 1961 as a 
result of it being chipped.  She also indicated that none of 
the veteran's maxillary teeth remained due to extractions 
over the years after military service ended.  It was noted 
that there was moderate alveolar bone loss present following 
extraction of teeth over the years.  

Thus, as the veteran's contemporaneous service medical 
records show that his number 5 tooth was extracted after he 
fell into a coal bin and the January 2004 VA dental 
examination report shows that he still has a missing number 5 
tooth as a result of the incident, without additional 
pathology, the Board concludes that the evidence of record 
does not demonstrate that the veteran has a current dental 
disability that may be the subject of service connection for 
compensation benefits.  While moderate alveolar bone loss was 
noted on VA dental examination in January 2004, such was 
attributed to extraction of teeth over the years.  In this 
regard, it was noted that none of the veteran's maxillary 
teeth remained due to extraction over the years after 
military service ended.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for compensation purposes for extraction 
of tooth number 5 in service, or other currently missing 
maxillary teeth extracted after service.


ORDER

Entitlement to service connection for a disability manifested 
by headaches is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of a 
fractured jaw is denied.
 
Service connection for compensation purposes for missing 
teeth is denied.


REMAND

In documents of record, the appellant raised a claim of 
entitlement to service connection for PTSD.  This matter has 
not been adjudicated by the RO, and as such, is not for 
appellate consideration at this time.  However, the Board 
finds that such matter is inextricably intertwined with the 
issue on appeal of entitlement to service connection for a 
psychiatric disability.  As such, appellate consideration of 
the issue of service connection for a psychiatric disability, 
to include PTSD, is deferred until completion of the action 
requested below.

Additionally, subsequent to certification of the appeal to 
the Board, additional evidence pertinent to the issue of 
entitlement to service connection for a pyschiatric 
disability was received in March 2004, without waiver of RO 
consideration of the additional evidence.  The RO must 
adjudicate the issue on appeal with consideration of this 
additional evidence.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, the case is REMANDED for the following action:

The RO must consider all additional 
evidence of record received since 
issuance of the statement of the case in 
August 2004 and adjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, to include PTSD.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


